Citation Nr: 1634064	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and spondylosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in November 2011, when it was remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If certain chronic diseases enumerated in 38 C.F.R. § 3.309(a) are diagnosed during a period of active service (or shown to a compensable degree within the presumptive period under 38 C.F.R. § 3.307), all subsequent manifestations of the same disease are presumed to be service connected, however remote, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A January 2009 VA examination confirmed the Veteran has a current low back disability, diagnosed as degenerative disc disease and spondylosis.  Prominent changes at the L5-S1 vertebrae were noted after review of x-rays provided in conjunction with the examination.  Spondylosis is "degenerative spinal changes due to osteoarthritis."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1745 (32d ed. 2012).  The degenerative changes of the Veteran's spine can be construed to constitute arthritis, which is a chronic disease within the meaning of 38 C.F.R. § 3.309.

Service treatment records show the Veteran injured his back in a motor vehicle accident in March 1971.  He continuously sought treatment for lower back pain after the initial injury until his separation from service in August 1973.  In March 1972, x-rays revealed "very narrow L5-S1 disc space and narrowed facet joints at L5-S1 bilaterally."  Thus, arthritis was confirmed by x-ray evidence during service.

A back defect at the L5-S1 vertebrae was noted on the Veteran's November 1972 retirement examination report.  Following the examination, the Veteran was required to consult with an orthopedic specialist prior to his release from active service.  In January 1973, the orthopedic specialist determined the Veteran was fit for release from active service, but confirmed the chronic nature of the back defect noted during the retirement examination.  The orthopedic specialist explained it would serve no purpose to retain the Veteran on active duty for rehabilitation because physical therapy would only serve to make his back condition worse.

Thus, the record shows a chronic disease, arthritis, was diagnosed in service.  There is no evidence that establishes the current manifestations of arthritis are clearly attributable to an intercurrent cause.  To the contrary, the Veteran and several friends and family members have provided statements attesting to his struggles with lower back pain since the March 1971 motor vehicle accident.  Further, in December 2009, the Veteran's private physician, J.E.N., M.D., provided an opinion that indicates it is his professional opinion that the current low back disability is related to the March 1971 motor vehicle accident.  As such, entitlement to service connection for a low back disability is warranted on a presumptive basis under 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and spondylosis, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


